Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roberto Colon on April 29, 2022.

The application has been amended as follows: 

3. (Currently Amended) The method of claim 1 wherein providing the aftertreatment system comprising the first catalyst and the diesel exhaust fluid injection system is further defined as providing the aftertreatment system comprising a first selective catalytic reduction catalyst, a diesel particulate filter, and the diesel exhaust fluid injection system




9. (Currently Amended) A method of controlling an exhaust system for a diesel engine, the method comprising: 
providing an aftertreatment system comprising a first selective catalytic reduction catalyst, a diesel particulate filter, and a diesel exhaust fluid injection system; 
determining a preliminary dose of a diesel exhaust fluid of the diesel exhaust fluid injection system based on an exhaust gas temperature of an exhaust gas flow; 
setting an NH3 factor based on the exhaust gas temperature of the exhaust gas entering the first selective catalytic reduction catalyst and an exhaust gas oxygen concentration of the exhaust gas entering the first selective catalytic reduction catalyst, wherein setting the NH3 factor includes:
determining whether the exhaust gas temperature of the exhaust gas entering the first selective catalytic reduction catalyst is greater than a first threshold; 
determining whether the exhaust gas oxygen concentration of the exhaust gas entering the first selective catalytic reduction catalyst is greater than a second threshold; and 
in response to determining that the exhaust the exhaust gas temperature of the exhaust gas entering the first selective catalytic reduction catalyst is greater than the first threshold and determining that the exhaust gas oxygen concentration of the exhaust gas entering the first selective catalytic reduction catalyst is greater than the second threshold, setting the NH3 factor to between 0.0 and 1.0; 
determining a final dose of diesel exhaust fluid by multiplying the preliminary dose of the diesel exhaust fluid by the NH3 factor; and 
injecting the final dose of diesel exhaust fluid into an incoming exhaust port of the first selective catalytic reduction catalyst.

10. (Currently Amended) The method of claim 9 further comprising operating the diesel engine in a diesel particulate filter regeneration mode, and the method further comprises setting the NH3 factor to 0.4 in response to determining that the exhaust the exhaust gas temperature of the exhaust gas entering the first selective catalytic reduction catalyst is greater than the first threshold and determining that the exhaust gas oxygen concentration of the exhaust gas entering the first selective catalytic reduction catalyst is greater than a second threshold.

14. (Currently Amended) A diesel powertrain system for a vehicle, the diesel powertrain system comprising: 
a diesel engine having an exhaust gas output; 
an aftertreatment exhaust system having an exhaust gas input, a first selective catalytic reduction catalyst, and a diesel exhaust fluid injection system, a temperature senor coupled to the exhaust gas input, and an oxygen sensor coupled to the exhaust gas input, and wherein the exhaust gas input is in communication with the exhaust gas output of the diesel engine, the temperature sensor is configured to measure an exhaust gas temperature of an exhaust gas entering the first selective catalytic reduction catalyst, and the oxygen sensor is configured to measure an exhaust gas oxygen concentration of the exhaust gas entering the first selective catalytic reduction catalyst; 
a powertrain control module having a control logic sequence, and wherein the powertrain control module controls the diesel powertrain system and the control logic sequence includes: 
a first control logic for determining a preliminary dose of a diesel exhaust fluid of the diesel exhaust fluid injection system based on an exhaust gas temperature of an exhaust gas flow; 
a second control logic for setting an NH3 factor based on the exhaust gas temperature of the exhaust gas entering the first selective catalytic reduction catalyst and the exhaust gas oxygen concentration of the exhaust gas entering the first selective catalytic reduction catalyst, wherein the power control module is programmed to:
determine whether the exhaust gas temperature of the exhaust gas entering the first selective catalytic reduction catalyst is less than a first threshold using an input from the temperature sensor; 
determining whether the exhaust gas oxygen concentration of the exhaust gas entering the first selective catalytic reduction catalyst is less than a second threshold using an input from the oxygen sensor; and 
in response to determining that the exhaust the exhaust gas temperature of the exhaust gas entering the first selective catalytic reduction catalyst is less than the first threshold and determining that the exhaust gas oxygen concentration of the exhaust gas entering the first selective catalytic reduction catalyst is less than the second threshold, setting the NH3 factor to 1;
a third control logic for determining a final dose of diesel exhaust fluid of the diesel exhaust fluid injection system by multiplying the preliminary dose of the diesel exhaust fluid by the NH3 factor; and 
a fourth control logic for commanding the diesel exhaust fluid injection system to inject the final dose of diesel exhaust fluid into an incoming exhaust port of the first selective catalytic reduction catalyst.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746